Citation Nr: 0811240	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-09 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).

4.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for CAD, hypertension, GERD and degenerative arthritis of the 
lumbar spine.  

In January 2003, the appellant testified at a hearing before 
a Decision Review Officer (DRO); a copy of the transcript is 
associated with the record.   


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran's CAD is related to service.

2.  There is no competent medical evidence showing the 
veteran's hypertension is related to service.

3.  There is no competent medical evidence showing the 
veteran's GERD is related to service.

4.  There is no competent medical evidence showing the 
veteran's degenerative arthritis of the lumbar spine is 
related to service.


CONCLUSIONS OF LAW

1.  CAD was not incurred in, or aggravated by, active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).   

2.  Hypertension was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

3.  GERD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).   

4.  Degenerative arthritis of the lumbar spine was not 
incurred in, or aggravated by, active military service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in August 2005 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until April 2006, after the initial AOJ 
decision, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports and lay statements have been 
associated with the record.   The veteran was provided an 
opportunity to set forth his contentions during a hearing 
before a DRO in January 2003.  The appellant was afforded a 
VA medical examination in March 2005.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis or 
cardiovascular disease, to include hypertension is manifest 
to a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Service connection - CAD

At his DRO hearing, the veteran contended that he has CAD as 
a result of service in Vietnam and that it therefore should 
be service-connected.  

Service medical records do not reflect a coronary condition.  
There is no evidence of treatment for or a diagnosis of a 
coronary condition in service.  His separation Report of 
Medical Examination reflects a normal heart and vascular 
system.  A coronary condition is not noted.

The first post-service evidence which indicates a coronary 
problem is a December 2004 VA medical record which shows the 
veteran reported symptoms of exertional angina with chest 
pain, shortness of breath, dizziness and sweating which 
lasted about 10 minutes.  He was given a stress test which 
was normal.  A March 2005 VA general medical examination 
report shows that the veteran had another episode of chest 
pain and shortness of breath in January 2005 and that he did 
not have fatigue, dyspnea or syncope.  The examiner noted 
that the veteran's stress test revealed that he had mild 
ischemia, but had not had a myocardial infarction, congestive 
heart failure, acute rheumatic heart disease, cardiac surgery 
or coronary artery bypass grafts, angioplasties or stents.  
Upon examination, the veteran's heart was at a regular rate 
and rhythm with no murmurs, clicks, rubs or extra sounds.  
The diagnosis was coronary artery disease, secondary to 
tobacco addiction.    There was no link provided between the 
veteran's CAD and his time in service.

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his CAD and active service.  The VA 
examiner diagnosed CAD as secondary to tobacco addiction and 
did not relate it to service in any way.  In the absence of 
in-service treatment and competent medical evidence linking a 
disorder to service, additional development is not warranted.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  While 
cardiovascular disease is considered a chronic condition 
which would warrant service connection if manifested to a 
compensable degree within one year after leaving service, 
there is no evidence in the claims file that the veteran's 
CAD began within one year of leaving service.  38 C.F.R. §§ 
3.307, 3.309.  Thus, the preponderance of the medical 
evidence is against service connection for CAD.  Accordingly, 
the service-connection claim for CAD is denied.  

Service connection - hypertension

At his DRO hearing, the veteran contended that he has 
hypertension as a result of his service in Vietnam, and that 
it therefore should be service-connected.
 
Service medical records do not reflect a diagnosis of or 
treatment for hypertension.  His separation Report of Medical 
Examination reflects a blood pressure reading of 120/72.  
Hypertension is not noted.

The first post-service evidence which indicates hypertension 
is a December 2004 VA medical record which shows the veteran 
was diagnosed with hypertension and given medication.  A 
March 2005 VA general medical examination report reflects the 
examiner's note that the veteran did not have any symptoms 
for hypertension other than the concurrent symptom of chest 
pain.  Upon examination, three blood pressure readings were 
taken five minutes apart.  Sitting, supine and standing blood 
pressures were 114/80, 120/80 and 120/80, respectively.  The 
examiner noted that the veteran did not have any 
arteriosclerotic complications of hypertension.  The dianosis 
was essential hypertension.  The examiner did not provide a 
nexus between the veteran's hypertension and his time in 
service. 

While the veteran has a current diagnosis of hypertension, 
the evidence of record does not show that the veteran's 
hypertension is related to his time in service.  In the 
absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells, supra.  The Board 
notes that hypertension is considered a chronic condition 
which would warrant service connection if manifested to a 
compensable degree within one year after leaving service.  
38 C.F.R. §§ 3.307, 3.309.  However, there is no evidence in 
the claims file that the veteran's hypertension began within 
one year of leaving service.  

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current diagnosis of hypertension 
and active service.  Thus, the preponderance of the medical 
evidence is against service connection for hypertension.  
Accordingly, the service-connection claim for hypertension is 
denied.  

Service connection - GERD

The veteran contends that he has GERD as a result of service 
in Vietnam and that it therefore should be service-connected.  

Service medical records do not reflect any evidence of 
treatment for or a diagnosis of GERD in service.  GERD is not 
noted on the veteran's separation Report of Medical 
Examination.

The first post-service evidence which indicates a diagnosis 
of GERD is a December 2004 VA medical record.  VA treatment 
records show ongoing treatment for GERD, but do not reflect a 
link between the veteran's GERD and his time in service.  

A March 2005 VA general medical examination report shows that 
the veteran's abdomen was soft and nontender.  The examiner 
noted that the veteran had a history of GERD; however, he did 
not diagnose the veteran with GERD upon examination.  

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his GERD and active service.  While VA 
medical records reflect ongoing treatment for the veteran's 
GERD, none of the examiners have provided a nexus between the 
veteran's GERD and his time in service.  The March 2005 VA 
examiner did not provide a diagnosis of GERD after examining 
the veteran.  In the absence of in-service treatment and 
competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells, supra.  
Thus, the preponderance of the medical evidence is against 
service connection for GERD.  Accordingly, the service-
connection claim for GERD is denied.  

Service connection - degenerative changes of the lumbar spine

At his DRO hearing, the veteran contended that he has 
degenerative changes of the lumbar spine which are a result 
of his service in Vietnam, and that it therefore should be 
service-connected.
 
Service medical records reflect that the veteran was seen in 
June 1969 for back pain as a result of a fall.  Full movement 
was noted and there was no fracture.  He was told to return 
to the clinic if needed.  There are no other service medical 
records that show treatment for the veteran's back.  His 
separation Report of Medical Examination reflects a normal 
spine and there is no indication of treatment for or a 
diagnosis of a lumbar spine condition.

A March 2005 VA general medical examination report reflects 
that the veteran indicated that he had a history of low back 
pain since 2004.  The veteran described continuous sharp pain 
in the low back, at a seven on a scale of one to ten.  The 
veteran did not have flare-ups and walked one mile per day 
for exercise.  He walked unaided and did not use a back 
brace.  He had no history of falls or trauma or injury to the 
back, and no back surgery.  The examiner diagnosed age-
related degenerative arthritis of the lumbar spine.  

Service medical records show the veteran was seen once in 
service for back pain.  However, there are no other records 
showing treatment for his back while in service and his 
separation examination does not reflect a back condition upon 
leaving service.  VA medical records reflect ongoing 
treatment for the veteran's degenerative arthritis of the 
lumbar spine, but none of the examiners provided a link 
between service and his current spine condition.  In fact, 
the March 2005 VA examiner opined that his degenerative 
arthritis of the lumbar spine was age-related. In the absence 
of in-service treatment and competent medical evidence 
linking a disorder to service, additional development is not 
warranted.  See Wells, supra.  The Board notes that arthritis 
is considered a chronic condition which would warrant service 
connection if manifested to a compensable degree within one 
year after leaving service.  38 C.F.R. §§ 3.307, 3.309.  
However, there is no evidence in the claims file that the 
veteran's arthritis began within one year of leaving service.  

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current diagnosis of degenerative 
arthritis of the lumbar spine and active service.  Thus, the 
preponderance of the medical evidence is against service 
connection for degenerative arthritis of the lumbar spine.  
Accordingly, the service-connection claim for degenerative 
arthritis of the lumbar spine is denied.  

Conclusion

The veteran has also claimed that these conditions are each 
related to his time in service in Vietnam.  The Board notes 
that service in Vietnam provides a presumption of exposure to 
herbicides, which in turn warrants service connection for 
certain diseases.  38 C.F.R. § 3.307, 3.309(e).  However, as 
the list of diseases for which service connection would be 
warranted on the basis of exposure to herbicides does not 
include CAD, hypertension, GERD or degenerative arthritis, 
presumptive service connection based on exposure to 
herbicides while serving in Vietnam is not warranted.  

The Board has further considered the veteran's contentions 
that he has CAD, hypertension, GERD and degenerative 
arthritis of the lumbar spine that were caused by his time in 
service.  However, he, as a layperson, with no apparent 
medical expertise or training, is not competent to comment on 
the presence or etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against each of these claims, the benefit 
of the doubt doctrine is not for application.  See Gilbert, 
supra.


ORDER

Service connection for CAD is denied.

Service connection for hypertension is denied.

Service connection for GERD is denied.

Service connection for degenerative arthritis of the lumbar 
spine is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


